ALLOWANCE

Allowable Subject Matter
Claims 1, 12, 15, 18 and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1 and 21 including wherein the string holder around the opening hole and the string holder separate from the opening hole comprise an opening through which the string-shaped member passes, an opening of the string holder around the opening hole has a maximum diameter in a horizontal direction smaller than an opening of the string holder separate from the opening hole (claim 1) and wherein an elasticity of the central string-shaped member is smaller than an elasticity of the right string-shaped member and smaller than an elasticity of the left string-shaped member (claim 21).
Specifically, WO 2006-009108 (Ichigaya) is the closest prior art of record which teaches many features of claims 1 and 21 including a cloth part, a swell-controlling mechanism, a string holder, and a string-shaped member comprising a right string-shaped member, a central string-shaped member and a left string-shaped member. Ichigaya fails to discloses wherein the string holder around the opening hole and the string holder separate from the opening hole comprises an opening through which the string-shaped member passes, an opening of the string holder around the opening hole .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANA M VAZQUEZ/Examiner, Art Unit 3763